Citation Nr: 1129380	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating greater than 30 percent for a bilateral foot disorder (previously characterized as bilateral pes planus and hallux valgus deformity).


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2010.  A transcript of this proceeding is associated with the claims file.  

This case was previously before the Board in June 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2010 remand, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a September 2010 rating decision, the RO granted TDIU, effective February 17, 2010.  As such, that claim is no longer before the Board.  

The Board notes that the above issue was previously characterized as bilateral pes planus and hallux valgus deformity.  However, as noted below, the Veteran does not have a current diagnosis of pes planus and, instead, has diagnoses of hallux valgus and clawfoot.  As such, the Board has recharacterized the issue to be a bilateral foot disorder.   


FINDING OF FACT

The Veteran's bilateral foot disorder is manifested by severely deformed bilateral feet with advanced hammertoes on all toes, hallux valgus, several calluses, and bilateral clawfoot deformity on toes 2 through 5.  The toes are dorsally dislocated at the metatarsophalangeal joints bilaterally.  There is no functional loss of the rearfoot but there is loss of normal forefoot function at the hallux valgus and hammertoes, bilaterally.  Plantar fascia is not contracted or shortened.  There is no evidence of pes planus.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for a bilateral foot disorder (previously characterized as bilateral pes planus and hallux valgus deformity) have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5280-5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected bilateral foot disorder is more disabling than evaluated.

The Veteran's service treatment records show several complaints regarding both the right and left foot.  Specifically, an August 1969 treatment record shows mild erythema between the toes of the left foot and a January 1970 treatment record shows complaints of right foot swelling and acute right heel pain.  The impression was rule out exostosis of the right heel.  In July 1995 the Veteran filed a claim for service connection for a bilateral foot disorder and he was afforded a VA examination in August 1995.  This examination report showed a diagnosis of residuals of a congenital deformity, both feet, with a greater degree on the left side.  His claim was initially denied on the basis that his bilateral foot disorder was a congenital condition.  However, the Veteran appealed this initial determination and was afforded another VA examination in March 2003.  This examination report indicated that the Veteran's bilateral foot disorder was not congenital and showed an impression of severe pes planus and hallux valgus deformity, with fibrous ankylosis of the lesser toes, with fixed flexion of the metatarsal heads in bilateral forefeet, with severe arthritis of the bilateral subtalar joints.  By rating decision dated in April 2003 the RO granted service connection for bilateral pes planus and hallux valgus deformity and assigned a 30 percent disability rating effective July 18, 1995, the day of the Veteran's claim for service connection.  

In February 2005 the Veteran filed a claim for an increased rating for his bilateral feet.  He was afforded a VA examination in May 2005 and by rating decision dated in July 2005, the RO continued the 30 percent disability rating previously assigned.  Thereafter, the Veteran appealed this decision to the Board.  In the course of this appeal he was afforded subsequent VA examinations in October 2008, July 2010, and December 2010.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected bilateral foot disorder is rated under 38 C.F.R. § 4.72, Diagnostic Codes (DCs) 5280-5276.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated DC may be read to indicate that hallux valgus in the service-connected disorder, and it is rated as if the residual condition is flatfoot under DC 5276.  

Under DC 5280, a single, 10 percent evaluation is authorized for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  This is the highest rating possible under DC 5280.

Under DC 5276 acquired flatfoot is evaluated as follows: mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.

The Board notes that the Veteran's condition also appears to resemble the symptoms set out under the rating criteria for claw foot or pes cavus, 38 C.F.R. § 4.71a, DC 5278.  Under DC 5278 a 0 percent (non-compensable) evaluation is assigned for slight acquired claw foot.  A 10 percent evaluation is assigned for bilateral or unilateral acquired claw foot, with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent or 30 percent evaluation is assigned, respectively, for unilateral and bilateral acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent or 50 percent evaluation is assigned, respectively, for unilateral or bilateral acquired claw foot, with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

Factual Background

Evidence relevant to the current level of severity of the Veteran's bilateral foot disorder includes VA examination reports dated in May 2005, October 2008, July 2010, and December 2010.  During the May 2005 VA examination the Veteran reported a history of trauma to his feet, specifically while jumping from a helicopter in Vietnam from 1968 to 1969.  He reportedly used a cane to ambulate.  Corrective shows/orthotic inserts were used but the Veteran reportedly could not tolerate the orthotics bil.  The Veteran reported severe pain on standing and walking and indicated that he could not walk for over 30 minutes.  The Veteran also complained of pain on motion and pain at rest.  There was also instability, tenderness, limited motion, abnormal motion, swelling, redness, stiffness, and heat which occurred weekly for one to two days at a time of severe severity.  There was also weakness, stiffness, fatigability, pain, and lack of endurance in both feet.  There was no spasm.  There was toe deformity on all ten toes and several calluses, submet 3, 4-5 on the left foot and sub, et 2 on the right foot.  

Physical examination revealed severe abnormal gait.  There was edema of the bilateral bunions resulting in severe pain.   There was also fatigability, instability, muscle atrophy of the bilateral gastrosoleus, painful motion, tenderness, and weakness of both feet.  There was no crepitus, effusion, mass, redness, spasm, or heat.  The skin was abnormal showing calluses on the submet 2nd toe right foot and 3rd, 4th and 5th toes on the left; however there was no ulceration, coolness, redness, heat, or corn.  Gait was antalgic with poor propulsion and no toe to heel contact.  There was evidence of abnormal weight bearing, particularly callus formation.  There was also abnormal shoe wear pattern, increased wear outside edge of heel on both shoes.  Circulation was normal.  There was deformity or structural abnormality of both feet.  There was no flatfoot of either foot; however, both feet exhibited hallux valgus.  With regard to the left foot the angulation in degrees at the 1st metatarsophalangeal joint was 45 degrees.  No surgery was reported for either foot and the abnormal positive was not actively or passively correctable.  There were no hammertoes.  There was bilateral pes cavus (clawfoot) which, the examiner related to the Veteran's activities in Vietnam.  The plantar fascia was not contracted or shortened and the toes were not normal.  The claw toes were from 2 to 5 bilaterally and there was no varus deformity.  There was no evidence of malunion or nonunion of tarsal or metatarsal joints.  X-ray examination confirmed a diagnosis of severe hallux valgus, bilaterally.  The examiner also indicated that the condition was not congenital or developmental.  

During the October 2008 VA examination the Veteran reported that he did not have flat feet and indicated that his bilateral foot disorder had resulted in increased pain and difficulty ambulating since the last examination in 2005.  Specifically he noted that he had to sit down frequently due to severe foot pain.  He indicated that he took Naproxen which gave him some but not total relief.  His bilateral foot disorder had gotten progressively worse but was responding fair to current treatments including rest and medication.  He again complained of pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance for both feet.  He was only able to stand for 15 to 30 minutes and could only walk 1/4 of a mile.  He wore corrective shoes and used a cane.  

Physical examination of the feet showed objective evidence of painful motion on plantar and dorsiflexion.  There was also tenderness along the entire plantar surface and evidence of weight bearing resulting in callosities.  The Veteran presented with a severe abnormal gait.  There was edema on the bilateral bunions, instability and weakness.  There were no hammertoes.  Hallux valgus was present.  With regard to the left foot, angulation and dorsiflexion at the 1st metatarso-phalangeal joint with stiffness was to 60 degrees angulation.  He could not dorsiflex the first metatarsal phalangeal joint plantarflexion to 5 degrees and there was pain throughout three repetitions.  With regard to the right foot, angulation and dorsiflexion at the 1st metatarso-phalangeal joint with stiffness was to 45 degrees angulation and 5 degrees of dorsiflexion and plantar flexion of first metatarsal phalangeal joint.  There was evidence of calluses on the 2dn right toe and 3rd, 4th and 5th toes of the left foot.  The Veteran had a severe antalgic gait and there was evidence of abnormal weightbearing.  The examiner indicated that this examination was not for pes cavus (clawfoot).  The examiner indicated that this was an examination for flatfoot.  Achilles alignment demonstrated normal non weight bearing and weight bearing.  There was no forefoot or midfoot malalignment and there was also no pronation.  An arch was present on non weight bearing as well as weight bearing.  There was pain on manipulation and no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  Left and right heel valgus were to 0 degrees and the valgus was not correctible by manipulation.  The location of the weight bearing line was from medial to great toe.  There was bilateral slight muscle atrophy dorsum of both feet.  There was also bilateral clawfoot deformity, 2-5 on the left foot.

X-ray examination revealed advanced degenerative changes and hallux valgus deformities bilaterally with a suggestion of possible rheumatoid changes at the metatarsal-phalangeal joints.  There were also right plantar and posterior calcaneal spurs.  

The examiner wrote that the Veteran was employed past-time as a truck driver and had been for the past five to ten years.  The examiner indicated that the Veteran's bilateral foot disorder resulted in significant effects on his occupational functioning, primarily increased absenteeism due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength of the lower extremity with pain and disfigurement.  The examiner also indicated that the Veteran's bilateral foot disorder effected the Veteran's daily activities, specifically it prevented exercise, sports, and recreation, had a severe impact on shopping, and a moderate impact on chores, traveling, and driving.  

The examiner diagnosed bilateral hallux valgus deformity, bilateral claw foot, bilateral degenerative arthritis of the feet, and right heel spur.  The examiner also indicated that the Veteran did not appear to have pes planus and a review of the claims file was negative for a diagnosis of pes planus.  

During the July 2010 VA examination the Veteran reiterated his prior history of injuring his feet while jumping out of helicopters in Vietnam in 1968.  He reported that he was treated for his foot disorder at a VA facility with nonsteroidal anti-inflammatory medications.  He related that he did have insoles but that they hurt his feet.  He reportedly had custom-molded shoes which he stated "did not fit my feet."  The examiner indicated that a VA treatment note shows that the Veteran was offered disease-modifying drugs for his inflammatory arthritis which he chose not to take.  The Veteran reportedly purchased his own shoes and the examiner indicated that upon examination the Veteran was wearing regular shoes.  The Veteran also reported that he wore "indoor-outdoor slippers."  The Veteran reported that he worked part-time as a truck driver through March 2010 and had been on Social Security disability since 2007.       

At the time of the examination the Veteran complained of constant stabbing generalized foot pain all the time and that his toes "cramp up."  He stated he can stand for only one hour and can walk no more than one-quarter of a mile.  He also complained of constant pain, even while sitting and pointed to his toes indicating that the left foot was worse than the right.  The Veteran was ambulating with a cane and wore regular shoe gear.  He could bend over to take off his socks and shoes and could place his socks and shoes back on by himself.  He could also continue with his everyday living activities.  There was no swelling, heat, redness, or weakness.  He had a lack of endurance due to pain.  There was pain on palpation of the bilateral forefoot at the metatarsophalangeal joints with bilateral bunions and hammertoes.  He used a cane to ambulate.  He had had insoles and custom-molded shoes which he stated did not help him and preferred to wear is own shoes stating that he wore "indoor-outdoor slippers" while at home.

On physical examination the Veteran had gatroc-equinus bilaterally.  Range of motion of the subtalar joint was decreased bilaterally but was symmetrical and there were no complaints of pain.  He had bilateral bunions with decreased range of motion of the bilateral first metatarsophalangeal joint.  The left foot was more painful than the right.  He had bilateral hammertoes two through five.  The toes were dorsally dislocated at the metatarsophalangeal joints bilaterally.  There was no functional loss of his rearfoot bilaterally.  There was loss of normal forefoot function at the bunion and the hammertoes bilaterally.  

Nonweightbearing and weightbearing, he maintained a good medial arch.  There was no flatfoot deformity bilaterally when he stood and there was no severe pronation noted in the rearfoot.  He could bear weight on his heels with minimum pain.  He could not bear weight on his toes and complained of pain.  Nonweightbearing and weightbearing, there was no malalignment of the Achilles tendon and the Achilles tendon could be manipulated without pain both weightbearing and nonweightbearing.  There was no spasm of the Achilles tendon.  With the resting calcaneus stance position (relaxed state of standing), there was no calcaneal valgus bilaterally.  

Shoe wear revealed no abnormal shoe wear pattern. The Veteran ambulated with a cane and had a propulsive gait with a slight limp noted.  Pedal pulses were present and symmetrical.  There was digital hair bilaterally.  There was a callosity at the left third and fourth plantar metatarsal heads and the right hallux and the third and fourth right metacarpal heads plantarly.  There was no Babinksi bilaterally.  Muscle testing was 4/5 bilaterally for the plantar flexors, dorsiflexors, evertors, and invertors.  

The examiner indicated that there was no indication of flatfoot but instead bilateral severe bunions and hammertoes, more likely than not related to the Veteran's inflammatory disease process.

During a December 2010 VA examination the Veteran complained that he was unable to stand or walk due to foot pain.  Just standing on the feet caused severe pain.  Three to four times per month he experienced swelling of his joints, including his feet.  Examination of the feet revealed severely deformed bilateral feet with advanced hammertoes and hallux valgus with all of the toes clumped together.  The examiner opined that the Veteran could not work full-time due to severe difficulty walking, standing, and even using his arms due to deformities in the shoulders and hands.  

Also of record are VA outpatient treatment records dated through May 2011 which show similar findings regarding the bilateral feet.  Furthermore, the records from the Social Security Administration showing that the Veteran has been in receipt of Social Security disability benefits since February 2007 due to a psychiatric disorder as well as osteoarthritis and allied disorders.  

Analysis

The Veteran's bilateral foot disability is currently evaluated as 30 percent disabling.  An increased, 50 percent rating would be warranted for findings which more closely approximate bilateral pronounced flatfoot as contemplated by DC 5276 or bilateral claw foot with marked contraction of the plantar fascia with all toes hammer toes as contemplated by DC 5278.  

Given the evidence of record, the Board finds that a disability rating greater than 30 percent for the Veteran's bilateral foot disorder is not warranted.  While DC 5276 does provide for a 50 percent rating for bilateral pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, the Board notes that the Veteran does not have a diagnosis of pes planus.  Therefore, rating the Veteran's bilateral foot disorder under DC 5276, the diagnostic code for pes planus, is not appropriate.  

Furthermore, the Board finds that a higher evaluation is not warranted under DC 5278.  Under that code, a 50 percent evaluation is assigned for bilateral acquired claw foot, with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  While the VA examination reports noted above show that the Veteran has bilateral claw foot these examination reports show that only toes 2 through 5 are hammertoes and plantar fascia is not contracted or shortened.  As such, a higher rating under DC 5278 is not appropriate.  

The maximum schedular ratings under the other DCs pertaining to the foot are less than the current 30 percent assigned.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral foot disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain in his feet on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 30 percent disability evaluation under DCs Codes 5280-5276 (also DC 5278).  Indeed, DCs 5276 and 5278 specifically contemplate pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

Extraschedular Consideration

Regarding the possibility of extraschedular consideration, while the Veteran contends that his bilateral pes planus and hallux valgus deformity affects his ability to work, the Veteran is already in receipt of a total disability rating based on individual unemployability.  The competent medical evidence of record shows that the Veteran's bilateral foot disorder is primarily manifested by severely deformed bilateral feet with advanced hammertoes on all toes, hallux valgus, several calluses, bilateral clawfoot deformity on toes 2 through 5.  The toes are dorsally dislocated at the metatarsophalangeal joints bilaterally.  There is no functional loss of the rearfoot but there is loss of normal forefoot function at the hallux valgus and hammertoes, bilaterally.  Plantar fascia is not contracted or shortened.  There is no evidence of pes planus.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on such disability.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).
    
  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in April 2005, September 2008, and June 2010 and the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In May 2011 correspondence the Veteran contended that no VA examination was performed in March 2011 and that the most recent VA examiner did not include important information in the examination report, such as the fact that the Veteran was wearing new shoes accounting for the normal wear reported by the examiner.  The file review referred to by the Veteran was conducted in connection with the claim for TDIU, not the claim for increased rating.  

VA afforded the appellant examinations which are adequate for ratings purposes: the examiners elicited medical histories from the Veteran and conducted the appropriate examinations, and the Veteran has not contended that the prior examinations were inadequate or that his condition has changed (i.e. worsened) since December 2010, the last examination specifically conducted for this claim.  The Board acknowledges that the 2005 examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2005 examination was adequate for rating purposes. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

A disability rating greater than 30 percent for bilateral foot disorder (previously characterized as bilateral pes planus and hallux valgus deformity) is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


